Case 4:21-cv-00339-JFS Document16 Filed 07/27/21 Page i1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WAYNE CHONKO, et al., : CIVIL NO. 4:21-CV-00339

Plaintiffs, :

V. : (SAPORITO, M.J.)

MARK R. GRAHAM, :

Defendant.

ORDER
AND NOW, this 27‘ day of July, 2021, the above-captioned

action having been settled, IT IS HEREBY ORDERED THAT
this action is hereby DISMISSED, without costs and without
prejudice to the right, upon good cause shown within sixty (60)
days, to reinstate the action if the settlement is not consummated.

The Clerk of Court shall note the docket of this action accordingly.

ADsrgh Fe A bpirles Ss
(AOSEPH F. SAPORITO, JR.
United States Magistrate Judge
Dated: July 27, 2021
